Case 1:21-mc-00414-GBD Document 22 Filed 07/20/21 Page1of1

 

 

 

USOC SDNY

UNITED STATES DISTRICT COURT DOCS ALENT ;

 

 

 

     

SOUTHERN DISTRICT OF NEW YORK J ELECEROFC ALLY UBD

eee ee ee ee ee eee ee ee eee eee x qj fue «4 |
i DAI? FI eee

SENTRY SELECT INSURANCE COMPANY, £ Remeron a ie epee)

Plaintiff,
-against-
ORDER
DELIA CLARK, ESQUIRE and RAWLE &
HENDERSON, LLP, 21 Misc. 414 (GBD)

Defendants.

GEORGE B. DANIELS, District Judge:
Oral argument on Movant Hurwitz & Fine, P.C.’s motion for relief, (ECF No. 14), is set

for August 31, 2021 at 11:00 a.m.

Dated: July 20, 2021
New York, New York
SO ORDERED.

rang L we,

RGEJB. DANIELS
ITED STATES DISTRICT JUDGE

 

 

 
